                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

LARRY WAYNE JEDKINS,                        §
#02176873,                                  §
                                            §
      Petitioner,                           §
                                            §
v.                                          §    Case No. 6:19-cv-287-JDK-JDL
                                            §
DIRECTOR, TDCJ-CID,                         §
                                            §
      Respondent.                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Larry Wayne Jedkins, a Texas Department of Criminal Justice

 inmate proceeding pro se, filed this federal petition for a writ of habeas corpus

 pursuant to 28 U.S.C. § 2254. The petition was referred to United States Magistrate

 Judge, the Honorable John D. Love, for findings of fact, conclusions of law, and

 recommendations for disposition.

       On February 25, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court deny the petition and dismiss this case with prejudice

 and that a certificate of appealability be denied. Docket No. 11. A copy of this Report

 was mailed to Petitioner. Despite receiving an extension of time to object, Petitioner

 has filed no objections to date.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.


                                           1
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).

      Here, Petitioner has not timely objected. The Court therefore reviews the

Magistrate Judge’s findings for clear error or abuse of discretion and reviews the legal

conclusions to determine whether they are contrary to law. See United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding

that, if no objections to a Magistrate Judge’s Report are filed, the standard of review

is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 11) as the findings of this Court. This

petition for habeas corpus is hereby DENIED and this action is DISMISSED WITH

PREJUDICE. The Court DENIES a certificate of appealability.

         So ORDERED and SIGNED this 6th day of May, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                              2
